DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission filed on 14 February 2022 has been entered.

Claims 1, 8-9, and 16-17 were amended.  Claims 5-7, 13-15, and 21-23 were cancelled.  No claims were added.

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9, and 17, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a method, system, and computer program product for optimizing dynamic resource allocations for storage-dependent workloads in a disaggregated computing environment, incorporating:
(a) assigning a new workload to a subset of processors that are assigned a subset of a plurality of volatile memory devices and associated with a plurality of non-volatile storage devices,
(b) categorizing a new workload as having a storage need that can be met primarily by a subset of the non-volatile storage devices after having identified and prior to commencement of the new workload that the new workload’s data requests would 
(c) “wherein the identifying [of whether or not the current or additional volatile memory would be able to satisfy the new workload’s storage needs] includes forecasting, for a predetermined number of upcoming time intervals, a set of data elements to be most frequently used by the storage-dependent workload, and further identifying which of the set of data elements are stored in those of the subset of non-volatile storage devices being located at a farthest physical distance away from subset of the plurality of processors in relation to others of the set of data elements”, and
(d) pursuant to determining that the new workload is the storage-dependent workload, proactively increasing efficiency of the new workload before its commencement by “temporarily allocating a subset of faster non-volatile storage devices at a physical location closer than those of the subset of non-volatile storage devices being located at the furthest physical distance away to act as cache devices for the new workload; wherein at least a portion of the set of data elements associated with the new workload is migrated to the subset of faster non-volatile storage devices closer to the subset of processors”

With respect to the prior art of record Warfield et al. (U.S. Patent Publication 2015/0244804), Donlan et al. (U.S. Patent 8,935,493), McKelvie et al. (U.S. Patent 9,740,606):
Warfield disclosed a storage system involving a hierarchy of progressively faster media (see [0006]), associating network queues with specific data storage resources 
Donlan disclosed assigning workload to a storage tier (see Dolan 102:24-33), determining if a desired storage tier has sufficient free storage for the workload (see Dolan 101:19-21), but did not disclose the combination of volatile and nonvolatile devices according to element (a) above, nor the consideration of volatile memory in the categorization of the workload according to element (b) above, nor the entirety of elements (c) and (d) above.
	McKelvie disclosed a hybrid system memory comprising both volatile and non-volatile portions (see McKelvie 11:1-3), determining if non-volatile or volatile memory is 

Claims 2-4, 8, 10-12, 16, 18-20, and 24 further limit the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        12 March 2022

/Patrice L Winder/Primary Examiner, Art Unit 2452